          Case 6:20-cv-00927-ADA Document 12 Filed 12/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a                   §
BRAZOS LICENSING AND                           §
DEVELOPMENT,                                   §
                                               §
       Plaintiff                               §    Case No. 6:20-cv-00927-ADA
                                               §
v.                                             §
                                               §
NEC CORPORATION,                               §
                                               §
       Defendant



     DEFENDANT NEC CORPORATION’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1, Defendant NEC Corporation states that

it is a publicly owned corporation organized under the laws of Japan, it has no parent

corporation, and no publicly held corporation owns ten percent (10%) or more of its stock.



Dated: December 10, 2020
                                                     Respectfully submitted,

                                                      /s/ Hilda C. Galvan
                                                     Hilda C. Galvan
                                                     Lead Attorney
                                                     Texas State Bar No. 00787512
                                                     Email: hcgalvan@jonesday.com
                                                     JONES DAY
                                                     2727 North Harwood Street
                                                     Dallas, TX 75201-1515
                                                     Telephone: (214) 220-3939
                                                     Facsimile: (214) 969-5100

                                                     Attorneys for specially appearing
                                                     Defendant,
                                                     NEC CORPORATION




                                                1
         Case 6:20-cv-00927-ADA Document 12 Filed 12/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on all counsel who

have consented to electronic services on December 10, 2020. Local Rule CV-5(b)(1).


                                            /s/ Hilda C. Galvan




                                              2
